Title: To James Madison from Essex Fishermen, [ca. 22 February 1814]
From: 
To: Madison, James


        
          Sir,
          [ca. 22 February 1814]
        
        We intend to address you in a plain fisherman’s style that you may not consider us pleased when we are vexed; we consider you, sir, as the fountain from which all our national acts or laws proceed whether good or evil; we likewise consider you the proper authority to apply to for an immediate redress of grievances produced by those laws; you doubtless are

sensible that we fishermen have done all that lay in our power, wasted many good days for fishing to promote the election of you and your party into office because you told us you were the friends to free trade and fishermen’s rights; now we would humbly ask you is this our reward, your late cruel act obliging us to haul up our boats, depriving us the liberty of going many of us not more than one quarter of a league from our houses, no one of us more than one league from land to the codfishing ground, which ground and privilege we and our ancestors have peaceably improved ever since the first settlement of this State, through the revolutionary war and during the time of WASHINGTON, Adams, and Jefferson, down to your late cruel act; figure to yourself our wretched situation; we are generally very poor men, and God knows we are honest, with large families which are as dear to us as your wife and children are to you; we have no other way under heaven to support ourselves and families but by going on to this fishing ground, it is, in substance, our victuals, drink, and cloathing, our farm and store-house, and we cannot possibly live without it, and if you are determined to keep our boats on shore we might as well at once cut them up for firewood, and make fast our codlines round our necks and put an end to our miserable existence; place yourself in our situation, let the judgments of heaven come upon you, let your plantation be sunk by earthquake or inundation, your miserable slaves buried in the ruins, your salary cut off, you reduced to a state of poverty, then be deprived of the only means by which you could obtain bread for your family; then you would be in a proper state of mind to hear our complaints: perhaps you will say, “’list in my army”! “fight in this glorious war I have declared for sailors and fishermen’s rights, the bounty and wages will keep your families from starving,” but we fishermen know more of politics, and can believe that codfish will be caught one hundred miles from salt water as soon as sailors rights will be found in the wild woods of Canada; we have no idea of spilling our blood except in support of our constitutional rights. Some fishermen have applied to our State Legislature, we have not, but we stand ready to support them in any measures they may adopt to reestablish our fishing privileges; we are daily told that the feds are the cause of stoping us from fishing; tho some of us do not like the feds, we know that in Congress where the law against fishing was made they are like a figure nine with the tail off, but we care nothing about feds, quids, democrats, jacobins, or republicans, we apply to you as the physician that can afford us immediate relief, and if it is not immediately granted, we will at the spring elections do all in our power to hurl from office that party that preach so much about liberty and fishermen’s rights, but have stopped us from even taking a fish for our families, and elect any other people in their places, as we are sure they can do no more.
        
          Essex Fishermen
        
       